        Case 1:18-cr-00601-PGG Document 531 Filed 09/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                              ORDER

JEAN-CLAUDE OKONGO LANDJI and JIBRIL                           18 Cr. 601 (PGG)
ADAMU,

                        Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              The continuation of the Kastigar hearing will take place on September 14, 2021

at 9:30 a.m. in Courtroom 705 of the United States Courthouse, 40 Foley Square, New York,

New York.

Dated: New York, New York
       September 9, 2021
